Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15th, 2021 has been entered.
Response to Amendment
The amendment filed November 15th, 2021 has been entered. Claims 1-4 have been amended. Claims 1-5 remain pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method step of “adjusting a classification condition of the forced vortex centrifugal classifying apparatus” with a previous condition of “until a residue on a 45 micrometer 
Claim 3 recites “the classification condition of the forced vortex centrifugal classifying apparatus is adjusted to be the residue on a 45 micrometer sieve of 5% by mass or less”. This claim language implies that the classification condition is the % by mass residue on a sieve, however previously in claim 1 it was taught that the classification condition may be changed to result in a change of % by mass residue on the sieve. 
Claim 4 recites “a forced vortex centrifugal type classifying apparatus that is configured to classify the recovered coal ash for modifying that is adjusted to be a residue on a 45 micrometer sieve of a recovered coal ash for modifying after classification by a forced vortex centrifugal classifying apparatus of 0.5% to 8% by mass”. The statement “configured to classify the recovered coal ash for modifying that is adjusted to be a residue on a 45 micrometer sieve” implies that the residue on a sieve is undergoing classification. The next statement “…on a 45 micrometer sieve of a recovered coal ash for modifying after classification by a forced vortex centrifugal classifying apparatus of 0.5% to 8% by mass” implies that the residue on a sieve is measured after classification. Additionally, it is unclear if the residue on a 
Claim 5 is unclear for the same reasons as claim 1. 
Claim 2 is rejected as it is dependent upon previously rejected claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 9067824) in view of Kurokawa (JP 2010168256). The citations from Kurokawa are based off of English translations. Translations to the specification and claims for this reference have been provided.
Regarding claims 1 and 5, Hansen et al. (US 9067824) teaches a method comprising: 
until a residue on a 45 micrometer sieve of a recovered coal ash for modifying after classification by a forced vortex centrifugal classifying apparatus (Col. 14 lines 58-62) is 0.5% to 8% by mass (Col. 11 lines 45-50), adjusting a classification condition of the forced vortex centrifugal classifying apparatus (Col. 14 lines 59-62); and 
classifying the recovered coal ash (fly ash) for modifying by using a forced vortex centrifugal classifying apparatus to obtain modified coal ash (Col. 11 lines 45-56) under the classification condition (Col. 14 lines 58-62).  
Hansen et al. teaches a method wherein the coal ash which is greater than 45 micrometers undergoes further grinding and is re-classified (Col. 11 lines 45-50) and also teaches an embodiment 
Hansen et al. lacks teaching a method for reforming unburned carbon-containing coal ash comprising: measuring an L value and a b value of ash containing unburned carbon based on a Lab color space and recovering coal ash containing unburned carbon of which the L value is 54 or more and the b value is 2 or more and 10 or less to obtain a recovered coal ash for modifying. However, Hansen et al. does mention “a control module can be configured to receive a series of readings from the online detector and control one or more components of the hydraulic cement fraction manufacturing system and/or the pozzolan fraction manufacturing system to achieve a desired distribution of hydraulic cement particles and/or pozzolan particles and/or a desired chemical characteristic” (Col. 3 lines 47-53).
Kurokawa (JP 2010168256) teaches a method for producing a cement composition comprising: measuring an L value and a b value (Paragraph 0020 lines 5-6) of ash containing unburned carbon (Paragraph 0009 lines 11-17) based on a Lab color space (Paragraph 0020 line 6) and recovering coal ash containing unburned carbon of which the L value is 54 or more (Paragraph 0015 lines 6-7) and the b value is 2 or more and 10 or less (Paragraph 0015 line 8) to obtain a recovered coal ash for modifying. 
Kurokawa explains the importance of using waste for cement additives instead of disposing of the waste in landfills (Paragraph 0002 lines 2-7). Kurokawa states that the L value and b value are within specific ranges in order to match the color tone of the cement (Paragraph 0004 lines 1-3) and increase the amount of ash which can be added to cement (Paragraph 0008 lines 1-3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to a person having ordinary skill in the art to modify Hansen et al. to include the method step, prior to classifying, of measuring an L value and a b value of the ash based on a 
Regarding claim 2, Hansen et al. (US 9067824) teaches a method wherein the coal ash containing unburned carbon is coal ash containing unburned carbon generated at a coal-fired thermal power plant (Col. 20 lines 9-11). 
Regarding claim 3, Hansen et al. (US 9067824) teaches a method wherein the classification condition of the forced vortex centrifugal classifying apparatus is adjusted to be the residue on a 45 micrometer sieve (Col. 11 lines 47-50) of 5% by mass or less.
As mentioned in regard to claim 1, Hansen et al. teaches a method wherein the coal ash which is greater than 45 micrometers undergoes further grinding and is re-classified (Col. 11 lines 45-50) and also teaches an embodiment where the coal ash may be efficiently removed and will not undergo further grinding (Col. 12 lines 22-25), resulting in less than 5% by mass remaining as residue after classification is complete. 
Regarding claim 4, Hansen et al. (US 9067824) teaches a system for modifying coal ash containing unburned carbon, the system comprising: 
a receiving unit (Col. 11 lines 42-45); and 
a forced vortex centrifugal type (Col. 14 lines 58-62) classifying apparatus (Col. 11 lines 33-35; 45-56) that is configured to classify the recovered coal ash for modifying that is adjusted to be a residue on a 45 micrometer sieve (Col. 11 lines 47-50) of a recovered coal ash for modifying after classification by a forced vortex centrifugal classifying apparatus of 0.5% to 8% by mass (Col. 11 lines 47-50).
Hansen et al. lacks teaching a system for modifying coal ash wherein a receiving unit is configured to measure L value and b value of coal ash containing unburned carbon based on a lab color 
Kurokawa (JP 2010168256) teaches a system for modifying coal ash wherein a receiving unit (Paragraph 0020 lines 1-6) is configured to measure an L value and b value  (Paragraph 0020 lines 6-7) of coal ash containing unburned carbon (Paragraph 0009 lines 11-17) based on a lab color space and recover coal ash containing unburned carbon of which the L value is 54 or more (Paragraph 0015 lines 6-7) and the b value is 2 or more and 10 or less (Paragraph 0015 line 8) to obtain a recovered coal ash for modifying. 
Kurokawa explains the importance of using waste for cement additives instead of disposing of the waste in landfills (Paragraph 0002 lines 2-7). Kurokawa states that the L value and b value are within specific ranges in order to match the color tone of the cement (Paragraph 0004 lines 1-3) and increase the amount of ash which can be added to cement (Paragraph 0008 lines 1-3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to a person having ordinary skill in the art to modify Hansen et al. to include a system which may measure an L value and a b value of the coal ash based on a lab color space and additionally recover coal ash based on the results of this measurement as taught by Kurokawa in order to increase the amount of ash which can be added to cement without changing the color tone, and further reducing the amount of waste in landfills.
Response to Arguments
Applicant's arguments filed November 15th, 2021 have been fully considered but they are not persuasive. 

Regarding the Applicant’s argument that Hansen does not disclose or suggest anything related to the L value and b value in a Lab color system of coal ash containing unburned carbon, the Examiner would like to clarify that as Hansen states “a control module can be configured to receive a series of readings from the online detector and control one or more components of the hydraulic cement fraction manufacturing system and/or the pozzolan fraction manufacturing system to achieve a desired distribution of hydraulic cement particles and/or pozzolan particles and/or a desired chemical characteristic” (Col. 3 lines 47-53), Hansen suggests measuring and controlling a characteristic of ash. Kurokawa discloses how the measuring and controlling of a characteristic of ash may be done with a lab color system which measures specific L values and b values (see claim 1), and therefore it would have been obvious to optimize the L value and b value. 
Regarding the Applicant’s argument that Kurokawa does not disclose or suggest an L value and a b value of coal ash containing unburned carbon based on a lab color space, the Examiner would like to clarify that Kurokawa does in fact teach an L value and a b value of coal ash containing unburned carbon based on a lab color space by stating “in addition to the raw material, one or more selected from industrial waste, general waste and construction-generated soil can be used…industrial waste, for example...concrete waste, boring waste, various incineration ash, casting sand, etc.” (Paragraph 0009 lines 11-17) and “the L value in the Hunter Lab color system is 40-65, and the b value is in the range of 6.0-10.0” (Paragraph 0022 lines 3-4). Coal ash containing unburned carbon is considered “various incineration ash”. 
Regarding the Applicant’s argument that the results of the experimental data presented in the specification are unexpected, the Examiner would like to clarify that the instant application is claiming a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.K.D./Examiner, Art Unit 3653                  
							/MICHAEL MCCULLOUGH/                                                                                                     Supervisory Patent Examiner, Art Unit 3653